 



Exhibit 10.1
Credit Facility Agreement
Regarding an Umbrella Facility in the amount of
EUR 15.000.000,—
dated 10.10.2007
Deutsche Bank AG
Filiale Deutschlandgeschäft
Koblenzer Straße 7, 57072 Siegen

     
 
  (the “Bank”)

and
IPG Laser GmbH
Siemensstraße 7, 57299 Burbach

     
 
  (the “Borrower”)

enter into the following agreement (the “Credit Facility Agreement”), pursuant
to which the Bank makes available a revolving credit facility to the Borrower
(the “Credit Facility”) on the basis of the General Business Conditions of the
Bank (Allgemeine Geschäftsbedingungen):
§ 1 — PARTIES

     
Borrower:
  IPG Laser GmbH
 
   
Bank:
  Deutsche Bank AG, Filiale Deutschlandgeschäft, Siegen

§ 2 — Credit Facility:

     
(1)
  Aggregate Facility Amount
 
   
 
  The Bank makes available to the Borrower the Credit Facility in the amount of
EUR 15.000.000,— (in words: Euro fifteenmillion) (“Aggregate Facility Amount”).
 
   
 
  The Credit Facility may be utilized through the following partial credit
facilities:
 
   
 
  1) Cash Credit Facility €14.000.000,— (in words: Euro fourteenmillion)
 
   
 
  2) Guarantee Facility €1.000.000,— (in words: Euro onemillion)
 
   
(2)
  Term of the Credit Facility
 
   
 
  The Credit Facility is available until June 30, 2010.
 
   
(3)
  Purpose
 
   
 
  The proceeds of the Credit Facility will only be used for general working
capital financing purposes / short-term general corporate purposes / regular
business activities especially the financing of the outstanding debts and
inventories of the Borrower and — in accordance with Clause 4 — the companies
the Borrower directly or indirectly holds the majority of shares in regarding
section 16 German Stock Corporation Act (Aktiengesetz) (“Affiliated Companies”).
The use of this Credit

 



--------------------------------------------------------------------------------



 



     
 
  Facility for acquisitions irrespective of form, duration and amount will
require the prior consent of the Bank.

     
(4)
  Remaining obligation
 
   
 
  The obligations of the Borrower under this Agreement will not end upon
expiration or termination of this Credit Facility Agreement but shall remain in
full force and effect until all amounts payable to the Bank under this Credit
Facility Agreement, including, without limitation, interest and all fees, have
been conclusively repaid.
 
   
(5)
  Definitions
 
   
 
  In this Credit Facility Agreement the following words and terms are defined as
specified below:
 
   
 
  “Banking Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Siegen.
 
   
 
  “EONIA” means the Euro OverNight Index Average as determined by the European
Central Bank for each TARGET-day. On days which are not a TARGET-day the EONIA
as determined on the immediately preceding TARGET-day shall apply. If no EONIA
is available on a TARGET-day the Bank will determine the applicable reference
interest rate in accordance with section 315 German Civil Code (BGB) on the
basis of the quotations for overnight funds in the European interbank market.
 
   
 
  “EURIBOR” means the interest rate per annum for deposits in Euro for the
relevant interest period displayed on page 248 of the Telerate screen or a
respective succeeding screen replacing page 248 for 11.00 a.m. Brussels time two
TARGET-days prior to the disbursement/the commencement of the respective
interest period. If the EURIBOR cannot be determined two TARGET-days prior to
the first interest period, the Bank and the Borrower will negotiate the interest
rate for the relevant interest period. The Bank is not obligated to disburse the
loan unless an agreement about the applicable interest rate has been reached.
The Bank is released from its obligation to disburse the loan if an agreement
about the applicable interest rate is not reached within 15 days. If the EURIBOR
for an interest period following the first interest period cannot be determined
the Bank will determine the applicable interest rate for the relevant interest
period based on interest rates customary in the interbank market for the
particular interest period plus agreed margin.
 
   
 
  “Financial Indebtedness” means any indebtedness for or in respect of
(i) moneys borrowed, (ii) any amount raised by acceptance under any acceptance
credit facility or dematerialised equivalent, (iii) any amount raised pursuant
to any note purchase facility or the issue of bonds, notes, debentures, loan
stock or any similar instrument, (iv) the amount of any liability in respect of
any lease or hire purchase contract which would, in accordance with GAAP, be
treated as a finance or capital lease, (v) receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis),
(vi) any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing, (vii) any
derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account), (viii) any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution; and (ix) the amount of any
liability in respect of any guarantee or indemnity for any of the items referred
to in paragraphs (i) to (viii) above, (x) a guarantee, surety

-2-



--------------------------------------------------------------------------------



 



     
 
  or other obligation for any of the obligations listed in paragraphs (i) to
(ix), and (xi) provisions for pension obligations.  
 
  “TARGET-day” is any day on which the Trans-European Automated Real Time Gross
Settlement Express Transfer System is open for the settlement of payments in
Euro.

§ 3 — Utilization of the Cash Credit Facility

     
Availability Cash
Credit Facility:
  The Credit Facility may be utilized up to a maximum aggregate amount of the
Cash Credit Facility through:

         
Cash Credit
  –   Current account cash advances in Euro (“Cash Credit”).
 
       
Fixed-Interest Loan
  –   Short-term loans with fixed interest rates in Euro with credit periods of
1, 2, 3 or 6 months (“Fixed-Interest Loans”) as agreed upon on a case by case
basis. The minimum amount for a utilization by way of Fixed-Interest Loan is
Euro 250.000,—.
 
       
EURIBOR-Credit
  –   Loans with fixed interest-rates in Euro on the basis of EURIBOR with
interest periods of 1, 2, 3 or 6 months (“Interest Periods”), however not
exceeding the Maturity Date (“EURIBOR-Credit”), after a drawdown notice by the
Borrower no later than 10:00 a.m. Frankfurt time on the second Business Day
prior to the day, on which payment shall be made or a new Interest Period would
commence. The minimum amount for a utilization by way of EURIBOR-Credit is Euro
250.000,—.

     
 
  Each drawdown notice must specify the designated amount of the utilization and
the duration of the Interest Period chosen and shall be irrevocable. Business
Day is any day (except Saturdays and Sundays) on which banks are open for
general business in Cologne, Germany.
 
   
 
  If the Interest Period does not end on a Business Day, the Interest Period is
extended to the following Business Day, unless this day falls within the next
calendar month. In this case the Interest Period ends on the immediate previous
Business Day.
 
   
Utilization in foreign currency
  All afore mentioned utilizations – except EURIBOR-Credit – may be made in
foreign currency, namely in US Dollar, japanese Yen, “Schweizer Franken”, Pound
Sterling or with prior consent of the Bank in every other currency which is
freely available, convertible and transferable in the European interbank market.

§ 4 — Utilization of the Guarantee Facility

     
Guarantee Facility
  The Guarantee Facility may be utilized through indemnities and bank guarantees
issued upon instructions of the Borrower, which can also be issued denominated
in foreign currency on a case by case basis. The Borrower shall give the
instruction to issue a bank guarantee using the wording in each case prepared by
the Bank.

-3-



--------------------------------------------------------------------------------



 



     
Conditions for Guarantees:
  Each utilization of the Credit Facility by way of bank guarantee is subject to
the Conditions for Guarantees of the Bank, which take priority over the General
Business Conditions of the Bank.
 
   
Duration of Bank Guarantees:
  Each bank guarantee issued shall have a limited contractual term not exceeding
3 years. If a limited contractual term can not be agreed upon, the economical
lifetime (until the expected expiration of the bank guarantee issued) shall not
exceed 3 years.
 
   
Conditional Acceptance:
  Before accepting an instruction to issue a bank guarantee the Bank is entitled
to consider such instruction with respect to its feasability under legal,
economical and policy aspects.
 
   
Utilization in foreign currency
  All afore mentioned utilizations may be made in foreign currency, namely in US
Dollar, japanese Yen, “Schweizer Franken”, Pound Sterling or with prior consent
of the Bank in every other currency which is freely available, convertible and
transferable in the European interbank market.

§ 5 — Utilisation of the Credit Facility by Affiliated Companies

(1)   Affiliated Companies may – only by written request of the Borrower
delivered to the Bank - utilise the Cash Credit Facility by way of separate cash
credit facilities under the Guarantee of the Borrower according to Annex 1
(“Corporate Guarantee”) to the Credit Facility Agreement with branches and/ or
subsidiaries of the Bank in Germany or abroad (each a “Lending Office”). The
respective Affiliated Company has to maintain a legally binding relationship
with the Lending Office before and during such utilisation.

(2)   The utilisation by Affiliated Companies as mentioned in Clause 5 (1) will
be based upon separate facility agreements with each Lending Office and will be
counted as utilisation of the Cash Credit Facility. For avoidance of doubt it
shall be deemed to be agreed, that no Lending Office shall be obliged to enter
into a facility agreement with an Affiliated Company.

(3)   The allotment of the Cash Credit Facility to Affiliated Companies each
time is to be seen in Enclosure 1 to the Corporate Guarantee. If there is need
to change the allotment of the Cash Credit Facility to Affiliated Companies only
Enclosure 1 to the Corporate Guarantee shall be amended; in this case the
regulations in this Credit Facility Agreement shall remain unaffected.

§ 6 — Repayment

(1)   The Borrower shall repay all amounts outstanding under the Facility in
full at latest upon termination of the Credit Facility Agreement unless
otherwise agreed.

(2)   If after the termination of the Guarantee Facility bank guarantees issued
are outstanding and the collateral provided to the Bank does not cover the full
amount of any risk resulting from such guarantees, the Borrower shall procure
that the Bank be released within a reasonable period of time of its obligations
under such bank guarantees. The Borrower is entitled to provide the Bank instead
with security by pledge of an amount in cash and in the corresponding currency
of the bank guarantees issued. Section 10 of the Conditions for Guarantees
remains unaffected.

-4-



--------------------------------------------------------------------------------



 



§ 7 — Rates of Interest / Fees

          (1)   General
 
       
 
  (a)   Authorization for debiting
 
       
 
      The Bank is entitled to debit due interest, commission, remuneration and
fees to the account No 460 0280255 of the Borrower unless otherwise agreed.
 
       
 
  (b)   Arrangement Fee
 
       
 
      For the efforts of the Bank in connection with the arrangement of this
Credit Facility the Bank charges a flat fee in the amount of Euro 5.000,—. The
arrangement fee will become due upon effectiveness of the Credit Facility
Agreement.

          (2)   Cash Credit Facility
 
       
 
  (a)   Interest rate for current account cash advances
 
       
 
      The rate of interest for current account cash advances in Euro is the
percentage rate per annum which is the sum of the monthly EONIA-average rate and
the margin.
 
       
 
      The margin is 1,5 % p.a..
 
       
 
      Interest will be calculated on the basis 30/360. Amounts will be debited
monthly in arrears and upon termination of the Credit Facility Agreement.
 
       
 
      The monthly EONIA-average rate is the interest rate as determined by the
Bank at the end of each month for that respective month as the monthly average
of the European Over-Night Indexed Average.
 
       
 
  (b)   Interest for Fixed Interest Loans
 
       
 
      The Interest rate for Fixed-Interest Loans and the settlement of the
interest will be determined in each individual case beforehand and by mutual
consent.
 
       
 
  (c)   Interest for EURIBOR-Credit
 
       
 
      For EURIBOR-Credit in Euro the Bank charges interest to the Borrower
within the agreed upon Interest Period in the amount of the relevant EURIBOR
plus margin of 1,0 % p.a. of the respective utilization. Interest are due at the
end of the respective Interest Period and will be calculated by calendar days on
the basis of actual / 360 days.
 
       
 
      EURIBOR is the interest rate for utilization in Euro for a respective
period as published of the Telerate page 248 or a respective succeeding page
which takes the place of page 248, for 11.00 a.m. Brussels time, on the second
TARGET-Day prior to the payment / the commencement of the next Interest Period.
TARGET-Day is each day, on which payments in Euro are processed in the
Trans-European Automated Real Time Gross Settlement Express Transfer System.
 
       
 
      In case the EURIBOR can not be determined two TARGET-Days prior to the
commencement of the first Interest Period, the Bank and the Borrower will
negotiate an interest rate for the first Interest Period. Until an interest rate
is agreed upon the Bank is not obliged to make any payments. If the parties do
not come to an agreement within 15 days, the Bank is released from the
obligation to make payments. In case the EURIBOR can not be determined

-5-



--------------------------------------------------------------------------------



 



         
 
      two TARGET-Days prior to the commencement of the Interest Periods
following the first Interest Period, the Bank will charge the Borrower for the
respective Interest Period interest as customary in the market plus the margin
as agreed.
 
       
 
  (d)   Utilization in foreign currency
 
       
 
      The Interest rate for utilization in foreign currencies and the settlement
of the interest will be determined in each individual case beforehand and by
mutual consent.

          (3)   Guarantee Facility
 
       
 
  (a)   Commission on Bank Guarantees:
 
       
 
      Unless otherwise determined beforehand for a certain bank guarantee the
commission on bank guarantees is 1,0 % p.a., minimum Euro 250,— p.a.
(respectively Euro 75,— every quarter) until further notice.
 
       
 
      The commission on bank guarantees shall be calculated for each year or
part thereof commenced and become due and payable in advance.
 
       
 
  (b)   Fee for the Issuance of Bank Guarantees:
 
       
 
      The Borrower shall pay a fee for each issuance of a bank guarantee (as
well as for any amendment thereafter). The fee is Euro 100,— for each bank
guarantee drafted by the Bank and Euro 150,— for each bank guarantee drafted by
third parties / agreed upon separately. The fee is due and payable upon the
issuance of the respective bank guarantee.
 
       
 
  (c)   Remuneration for Special Services on Bank Guarantees:
 
       
 
      The Bank is entitled to further remuneration for services rendered which
exceed the standard handling (starting with the instruction of the Borrower
until the discharge of the bank guarantee issued) of a bank guarantee issued
(e.g. wordings of bank guarantees which require a particular perusal or
litigious demands under a bank guarantee issued).The remuneration is calculated
by the Bank on the basis of the actual expenditure of time and manpower.

§ 8 — Collateral
The following collateral, in addition to existing collateral if applicable,
shall be provided by the Borrower:
An individual Corporate guarantee by IPG Photonics Corporation, Oxford, MA
01540, USA, in form and content satisfactory to the Bank.
Details, especially regarding the purpose of the collateral, are subject to
separate agreements, which respectively will be entered into.
§ 9 — Conditions Precedent

-6-



--------------------------------------------------------------------------------



 



The Borrower may only utilize this Credit Facility once and so long as the
following Conditions Precedent are fulfilled:

          (1)   The Bank has received the following documents from the Borrower:
 
       
 
  -   Actual extract from the Commercial Register;
 
       
 
  -   Articles of association incorporating all amendments if any;
 
       
 
  -   Board resolution authorizing the directors of the Borrower to sign the
Credit Facility Agreement on behalf of the Borrower according to the company
documents if required;
 
       
 
  -   3 year forecast for the group and the borrower (each in content and credit
assessment satisfactory to the bank);
 
       
 
  -   actual table of remaining line-of-credit facilities of the group (amount,
maturity, purpose, collateralization).
 
        (2)   The agreed collateral is in full force and effect;
 
        (3)   No event of default has occurred on the date of the utilization
which gives the Bank the right to terminate this Credit Facility at any time
without notice or which gives the Bank the right to terminate this Credit
Facility after setting of a deadline and/or warning;
 
        (4)   The Borrower is not in default with any obligation vis-à-vis the
Bank.

The Bank is entitled to allow utilization without the conditions precedent being
fulfilled. The obligation of the Borrower to comply with the conditions
precedent remains unaffected hereby unless the Bank has waived definitively and
expressly the compliance with certain conditions precedent.
§ 10 — General Undertakings
Until all liabilities under this Credit Facility Agreement have been fully and
finally discharged the Borrower undertakes the following obligations:

          (1)   Information
 
            The Borrower undertakes to keep the Bank always informed of the
current economic conditions of the Borrower and, as the case may be, the current
economic conditions of the Borrower’s group of companies.
 
            For this purpose the Borrower will, in particular, without prior
request immediately upon completion and in any event within 6 months after the
end of each of its financial years provide the Bank with
 
       
 
  -   an original of its audited financial statement, at least with the content
required by law, including notes and management report;
 
       
 
  -   the audited consolidated financial statement (consolidated balance sheet,
consolidated statement of income and notes) together with the group management
report of the Borrower’s group of companies including the respective auditor’s
reports.
 
            Furthermore, the Borrower will provide the Bank with quarterly
reports including lists of the places of businesses, undertakings, product
areas, trade receivables from third parties, inventory, report on the
development of the financial condition, status report, gap analysis of IPG
Photonics Corp. and IPG Laser GmbH.



-7-



--------------------------------------------------------------------------------



 



     
 
  The Borrower will provide further documents which deliver insight into the
economic conditions on demand. The Borrower will inform the Bank immediately in
case material changes or divergences in regard to the information given or
documents handed over (including plannings and predictions) occur or in case
there is evidence to indicate that information given or documents handed over
are incomplete or incorrect.
 
   
(2)
  Purpose
 
   
 
  The Borrower undertakes to verify to the Bank on demand, also repeatedly, by
appropriate documents that the Facility has been used for the agreed purpose.
The Bank is not obligated to the Borrower to verify that the Facility has been
used for the agreed purpose.
 
   
(3)
  Pari Passu / Negative Pledge
 
   
 
  Until all liabilities under this Credit Facility Agreement have been
discharged the Borrower undertakes the following obligations:
 
   
 
  The Borrower undertakes not to provide or permit Affiliated Companies, its
shareholders or any other person to provide any collateral to third parties for
similar credit facilities (regarding terms of, e.g. the amount, period, tenor
and purpose) of the Borrower, his direct and indirect partners or affiliated
Companies and not to incur or let incur any liabilities which require the
provision of any collateral of any kind for such credit facility to third
parties without allowing the Bank to participate before or at the same time and
in the same rank in this collateral or providing the Bank with equal collateral
(Pari Passu).
 
   
 
  Exception is made for

  •   all existing collateralized credit facilities and loans of the Borrower
(collateralized by e.g. mortgages) as mentioned in Annex 2 which is an integral
part of the credit agreement,     •   not similar credit facilities as
long-term-loans (with a term of 4 years or more) for capital expenditures for
example,     •   liens securing new indebtedness not in excess of Euro
1,5 million on a cumulated basis and     •   supplier’s collateral as common in
trade or industry (e.g. purchase money debt) and banking collateral as required
by banks ´ General Business Conditions.

     
(4)
  Ownership / Change of control
 
   
 
  The Borrower undertakes to procure that the current ownership in the Borrower,
on which the willingness of the Bank to grant the Credit Facility and to permit
all utilization hereunder is based, will remain unchanged. If a change in the
current ownership / change of control occurs, the parties will reach an
agreement satisfactory to both sides on the continuation of the Credit Facility
Agreement on changed terms and conditions, e.g., in respect of interest rates,
collateral, or other agreements, prior to the occurrence of such a change.
 
   
 
  Control is the holding of at least 30 % percent of voting rights of the
Borrower. Voting rights shall be assigned according to section 30 of the German
Law for Regulation of Public Offerings for the Purchase of Securities and
Buy-outs (Gesetz zur Regelung von öffentlichen Angeboten zum Erwerb von
Wertpapieren und von Unternehmensübernahmen.).
 
   
(5)
  Credit Facilities with other financial institutions



-8-



--------------------------------------------------------------------------------



 



     
 
  The Borrower will inform the Bank about new credit agreements or about
material changes in existing credit agreements with other financial institutions
(e.g. increases, terminations or demands for additional collateral) in advance
if they are under negotiation and otherwise immediately upon their
effectiveness.
 
   
 
  If credit by issuance of bank guarantees is being granted to the Borrower by
several lenders, the Borrower shall utilize the Credit Facility in a way that
such utilization does not result in a concentration of risk (e.g. through
certain types of bank guarantee) with the Bank in comparison to the other
lenders.
 
   
(6)
  Information and Cooperation regarding Credit by way of Bank Guarantee
 
   
 
  The Borrower undertakes,

  a)   to provide the Bank in individual cases with all information required by
the Bank regarding the claim collaterized by the bank guarantee issued,     b)  
to inform the Bank without delay of any changes of single and specific risks
regarding a bank guarantee issued and arising from the claim collaterized by
such bank guarantee (e.g. threatening or pending dispute regarding the
settlement of the claim collaterized by the bank guarantee as agreed upon), as
soon as a demand under the bank guarantee issued is threatened to provide the
Bank upon demand and free of charge with all information and documents deemed
necessary by the Bank for the verification of such right, to give the Bank all
reasonable support and to specify qualified and responsible employees of the
Borrower and place them on demand of the Bank for this purpose and to the extent
necessary at the Bank’s disposal.

     
(7)
  Information with respect to Affiliated Companies
 
   
 
  The Borrower undertakes to inform the Bank in advance if an Affiliated Company
ceases to be an Affiliated Company.

§ 11 — Termination for reasonable cause without notice:
A reasonable cause which entitles the bank to terminate this Credit Facility
Agreement according to no. 19 section 3 of the General Business Conditions
without notice is also and especially given if:

     
(1)
  the Borrower does not comply with the General Undertakings or other material
obligations under this Credit Facility Agreement or under any collateral
agreement entered into in connection with this Credit Facility Agreement, or
 
   
(2)
  a change of ownership / change of control occurs and the parties do not reach
an agreement on the continuation of the Credit Facility Agreement on changed
terms and conditions, e.g. in respect of interest rate, collateral, or other
agreements, in due time, or
 
   
(3)
  any other financial indebtedness of the Borrower, the guarantor IPG Photonics
Corporation or any of their affiliated Companies is not paid when due or is
declared, or capable of being declared, due and payable by any creditor(s)
thereof prior to its specified maturity by reasons of the occurrence of an event
of default (howsoever described) and the aggregate of all such other financial
indebtedness as aforesaid exceeds an amount of Euro 1.000.000,— or the
equivalent thereof in any other currency or currencies (“Cross Default”), or



-9-



--------------------------------------------------------------------------------



 



     
(4)
  a reasonable cause within the meaning of no. 19. section 3 of the General
Business Conditions of the Bank is given with respect to any Affiliated Company
and its utilisation regarding Clause 5 of the Credit Facility Agreement.

§ 12 — MISCELLANEOUS

     
(1)
  Hedges
 
   
 
  If the Bank and the Borrower have executed or will execute – whereto the Bank
is not obligated – hedging transactions for the coverage of interest risk or
currency risk also arising from this Credit Facility Agreement, these
transactions are independent of the Credit Facility Agreement. A termination of
the Credit Facility Agreement will have no effect on the validity of the hedging
transactions.
 
   
(2)
  Foreign exchange risk
 
   
 
  Any utilization in foreign currencies must be repaid in the same currency,
irrespective of changes in the exchange rate in the meantime. Amounts
outstanding in foreign currencies will be accounted as utilization of the Credit
Facility Amount / respective partial credit facility amount at any time on the
basis of the respective current exchange rate to the Euro, as determined and
published by the Bank on the Internet around 13:00 Frankfurt time of every
trading day. If fluctuations in the exchange rate result in the total of amounts
outstanding exceeding the Credit Facility Amount / respective partial credit
facility amount, the Bank shall be entitled to demand security by pledge of an
Euro-amount in cash to the extent to which the amounts outstanding exceed the
Credit Facility Amount / the respective partial credit facility amount.
 
   
(3)
  Withholding Tax
 
   
 
  Any amount payable by the Borrower hereunder will be paid free and clear of
and without deduction of any withholding taxes. Withholding taxes are taxes,
duties or governmental charges of any kind whatsoever which are imposed or
levied in, by or on behalf of the country in which the Borrower is situated, and
which are deducted from any payment hereunder. If the deduction of withholding
taxes is required by law, then the Borrower shall pay such additional amounts as
may be necessary in order that the net amounts received by the Bank after such
deduction shall equal the amount that would have been receivable had no such
deduction been required.
 
   
(4)
  Transfer of the Credit Risk to third parties with disclosure of information
 
   
 
  The Bank is entitled to transfer solely the economic risk of this Credit
Facility Agreement in whole or in part to third parties for the purpose of
relief of equity and diversification of risk subject to the regulations stated
below; this can be done by credit derivatives, disposal of the claims under this
Credit Facility Agreement or through sub-participation, whereby the claims under
this Credit Facility Agreement – including respective collateral – may in this
context also and especially be assigned or pledged. The transfer of rights under
this contract is also permitted for the purpose of refinancing. The Bank is
entitled to provide the information necessary for the transfer of the credit
risk to third parties as well as persons who have to be involved in the transfer
due to technical or legal reasons, e.g. credit rating agencies or auditors. The
Borrower releases the Bank insofar from the banking secrecy.

-10-



--------------------------------------------------------------------------------



 



     
 
  Third party may especially be a member of the European system of central
banks, a financial institution, a finance company, an insurance company, a
pension fund, an investment company or an institutional investor.
 
   
 
  The Bank shall remain responsible for the performance of its obligations
hereunder and the Borrower shall continue to deal solely and directly with the
Bank in connection with the Bank’s rights and obligations hereunder.
 
   
(5)
  Expenses and Indemnity
 
   
 
  The Borrower shall reimburse the Bank for all reasonable and necessary costs
and expenses in connection with the enforcement and/or preservation of its
rights (in court or extrajudicial) against the Borrower including the
enforcement and realization of collateral.
 
   
(6)
  Judgement Currency
 
   
 
  Payments made by the Borrower to the Bank pursuant to a judgement or order of
a court or tribunal in a currency other than that of the Facility (the “Facility
Currency”) shall constitute a discharge of the Borrower’s obligation hereunder
only to the extent of the amount of the Facility Currency that the Bank,
immediately after receipt of such payment in such other currency, would be able
to purchase with the amount so received on a recognized foreign exchange market.
If the amount so received should be less than the amount due in the Facility
Currency under this agreement, then as a separate and independent obligation
which gives rise to a separate cause of action the Borrower is obliged to pay
the difference.
 
   
(7)
  Choice of Law and Jurisdiction
 
   
 
  THIS AGREEMENT AND ALL RIGHTS OR OBLIGATIONS ARISING HEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
FEDERAL REPUBLIC OF GERMANY.
 
   
 
  THE BORROWER HEREBY SUBMITS TO THE JURISDICTION OF THE COMPETENT COURTS OF
SIEGEN, GERMANY, AND, AT THE OPTION OF THE BANK, OF THE COMPETENT COURTS OF ITS
DOMICILE. BORROWER A HEREBY IRREVOCABLY APPOINTS IPG LASER GMBH, BURBACH,
GERMANY AS ITS AGENT FOR SERVICE OF PROCESS OR OTHER LEGAL SUMMONS IN CONNECTION
WITH ANY ACTION OR PROCEEDINGS IN GERMANY ARISING UNDER THIS AGREEMENT. THE
BORROWER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
   
(8)
  Waiver of Jury Trial
 
   
 
  EACH OF THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
FACILITY AGREEMENT
 
   
(9)
  Amendments
 
   
 
  Any amendment to this credit agreement is required to be made in writing.
 
   
(10)
  Effectiveness
 
   
 
  This credit agreement becomes effective upon receipt by the Bank of the credit
agreement duly signed by all parties.



-11-



--------------------------------------------------------------------------------



 



     
 
  With effectiveness – and only after all Conditions Precedent are fulfilled
satisfactorily to the Bank – this credit agreement replaces all credit
agreements between the Bank and the Borrower. Utilization under such credit
agreements will be accounted as utilization of the Credit Facility respectively.
 
   
(11)
  Severability Clause
 
   
 
  Should any provision of this Agreement be unenforceable or invalid, the other
provisions hereof shall remain in full force and effect.



Declaration according to Section 8 German Money Laundering Law
(Geldwäschegesetz)
The Borrower acts on its own account.
The Borrower is obligated to inform the Bank without delay of any change of the
beneficial owner, for proof in writing, with name and address.
This credit agreement will be specified by citing the date in the headline on
the first page.

         
Deutsche Bank AG
Filiale Deutschlandgeschäft
       
 
       
Siegen, 10.10.2007
  /s/ Joachim Gartz    
 
       
 
       
 
       
IPG Laser GmbH
  /s/ Valentin P. Gapontsev    
 
       
Place, Date
       
 
       
 
       
As guarantor only:
       
 
       
IPG Photonics Corporation
  /s/ Timothy P.V. Mammen    
 
       
Place, Date
       

-12-